Citation Nr: 1106201	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-03 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code 
(Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran served in the Army National Guard of the United 
States on full-time duty on Active Guard/Reserve status (Title 
32) from April 1985 to June 2009, except for a period of active 
duty (Title 10) from April 2006 through August 2007 when he was 
deployed in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran first entered into full-time Active Guard/Reserve 
status (i.e., active duty) as a member of the Army National Guard 
of the United States in April 1985.

2.  The Veteran did not make a timely election to enroll in the 
Post-Vietnam Veterans Education Assistance Program (VEAP), nor 
did he contribute to any such program.


CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), have not been met.  38 U.S.C.A. §§ 
3011, 3012 (West 2002 & Supp. 2010); 38 C.F.R. § 21.7042, 21.7045 
(2010).

2.  The requirements for basic eligibility for educational 
assistance under Chapter 32, Title 38, United States Code (VEAP), 
have not been met.  38 U.S.C.A. § 3221, 3222, 3223 (West 2002 & 
Supp. 2010); 38 C.F.R. § 21.5040, 21.5058, 21.5060, 21.5064 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

However, in a case such as this, where the pertinent facts are 
not in dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to substantiate 
the claim, and VCAA is not applicable.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (VCAA does not apply where the 
record indicates there is no reasonable possibility that any 
further assistance would aid the claimant in substantiating his 
claim).  In addition, the VCAA does not apply where application 
of the law to the facts is dispositive because there is no 
entitlement under the law to the benefit sought.  Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  Consequently, no 
discussion of VA's duties to notify and assist is necessary.

The Veteran is seeking Montgomery GI Bill educational assistance 
(MGIB benefits) under Chapter 30 of Title 38, United States Code.  
See 38 U.S.C.A. §§ 3001-3012.  

Basic eligibility for MGIB benefits requires that an individual 
first became a member of the Armed Forces or first entered active 
duty as a member of the Armed Forces after June 30, 1985, and, in 
the case of an individual whose obligated period of active duty 
is three years or more, served at least three continuous years of 
active duty.  38 U.S.C.A. § 3011(a) (1) (A) (i); 38 C.F.R. 
§ 21.7042(a) (1)- (2).  The term "active duty" means full-time 
duty in the Armed Forces (other than active duty for training), 
which encompasses the reserve components including the Army 
National Guard of the United States.  38 U.S.C.A. § 101(10), (21) 
and (27).

In the present case, the Veteran initially joined the Army 
National Guard of the United States in December 1982.  He served 
on an initial period of active duty for training from March 1983 
to August 1983.  (See DD214.)  From August 1983 to April 1985, 
the Veteran was a drilling National Guard member only.  On April 
8, 1985, the Veteran went on full-time duty on Active 
Guard/Reserve status under Title 32, and he continued in this 
status until he was discharged from the Army National Guard in 
June 2009, except for a period of Title 10 active duty from April 
16, 2006, to August 2, 2007, when he was deployed in support of 
Operation Iraqi Freedom.  (See Memorandum from the Commanding 
officer of the Wisconsin Army National Guard, copies of Orders, 
and DD214s.)  Consequently, the evidence is clear that the 
Veteran first entered service prior to July 1, 1985 (i.e., April 
8, 1985) and, as a result, he is not directly eligible for MGIB 
benefits.

The question in the present case, therefore, is whether the 
Veteran was eligible for any other type of educational assistance 
that could be converted to MGIB benefits.  Those benefits would 
be under either Chapter 32 (Post-Vietnam Veterans Educational 
Assistance Program (VEAP)) or Chapter 34 of Title 38, United 
States Code.  The Board notes initially that the Veteran is not 
eligible for Chapter 34 benefits because he did not serve on 
active duty before January 1, 1977.  38 U.S.C.A. § 3462(e).  
Thus, he is not eligible for MGIB benefits based on conversion of 
Chapter 34 benefits.

The VEAP, codified at Chapter 32, Title 38, United States Code, 
is available to veterans who entered service after December 31, 
1976 and before July 1, 1985.  38 U.S.C.A. § 3221; 38 C.F.R. § 
21.5040.  The Veteran meets all requirements for the minimum 
length of active duty service and requirements as to dates of 
service applicable to VEAP.  

However, meeting the minimum service requirements does not 
satisfy all of the eligibility criteria.  Under 38 U.S.C.A. § 
3221(a), each person entering military service on or after 
January 1, 1977, and before July 1, 1985, shall have the right to 
enroll in the VEAP.  A veteran establishes eligibility for 
education benefits under the VEAP by enrolling in the program and 
participating during active service prior to July 1, 1985.  Each 
person electing to participate in the program shall agree to have 
a monthly deduction made from the person's military pay in an 
amount ranging from $25 to $100, and the maximum total 
contribution allowed per person is $2,700.  A lump sum payment 
may be made in lieu of the monthly payments.  38 U.S.C.A. § 3222. 

In the present case, the overwhelming evidence demonstrates that 
the Veteran did not enroll or participate in the VEAP prior to 
July 1, 1985.  The Veteran himself admits that he did not know of 
his eligibility to enroll for VEAP benefits.  Furthermore, the 
Department of Defense has advised VA that the Veteran is 
ineligible for Chapter 32 benefits and that no payroll deductions 
were taken.  (See Chapter 30 Department of Defense Date Record.)  
Moreover, the Veteran's multiple DD214s clearly indicate that the 
Veteran did not contribute to the VEAP.  

The Board notes the Veteran's statement with his VA Form 9 in 
which he indicates he was not advised of his right to enroll in 
the VEAP and questions VA's authority in such cases.  The Board 
notes that being a victim of misinformation cannot estop the 
government from denying a benefit.  See generally McCay v. Brown, 
106 F.3d 1577, 1582 (Fed. Cir. 1997); Elsevier v. Derwinski, 1 
Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of 
Veterans Affairs, 498 U.S. 89, 95-96 (1990).  See also Bailey v. 
West, 160 F.3d 1360 (Fed. Cir. 1998); Walker v. Brown, 8 Vet. 
App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 
(1991).  In short, even if the Veteran was misinformed, the Board 
is without legal authority to grant his claim on that basis.  
Although the Board is sympathetic to the Veteran and the fact 
that he may not have been informed of his eligibility to enroll 
in the VEAP, the law prohibits eligibility to VEAP benefits where 
contributions were not made into the program.  VA is bound by the 
laws and regulations applicable to the benefit sought.  See 
38 C.F.R. § 19.5.  Thus, the Board has no discretion to afford 
benefits where basic eligibility is not established under the 
law.

In sum, the most probative evidence shows that there is no VEAP 
account containing any unpaid contributions.  The contribution 
must be made to establish eligibility.  Without the 
contributions, the Veteran is not eligible for benefits under the 
VEAP.  Consequently, no conversion to MGIB benefits is authorized 
by law.  

For the foregoing reasons, the Board finds that the requirements 
for eligibility for MGIB benefits are not met as a matter of law.  
Accordingly, as the law in this case is dispositive, the claim 
must be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App.  426, 430 (1994).


ORDER

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code 
(Montgomery GI Bill) is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


